In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
 
No. 14‐3587 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

LEO STOLLER, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 10 CR 1052 — Virginia M. Kendall, Judge. 
                      ____________________ 

       ARGUED DECEMBER 7, 2015 — DECIDED JUNE 27, 2016 
                  ____________________ 
    
   Before FLAUM, WILLIAMS, and SYKES, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  Leo  Stoller  filed  for  bankruptcy. 
In that proceeding, he was asked to list all property that he 
controlled  but  did  not  own.  He  answered  “none,”  even 
though  he  controlled  a  trust  that  owned  property.  He  was 
convicted—after a guilty plea—of bankruptcy fraud, and he 
was  sentenced  to  20  months’  imprisonment.  On  appeal,  he 
2                                                        No. 14‐3587 

attacks the validity of his guilty plea on several grounds. But 
because  he  was  competent  to  plead  guilty,  his  plea  was  not 
coerced,  and  the  plea  colloquy  included  most  of  the  basics 
(and Stoller was not prejudiced by any deficiency), we reject 
his arguments and affirm. 
                       I. BACKGROUND 
     A. Bankruptcy Proceedings 
    Stoller’s mother lived in a house in River Forest, Illinois. 
The property was owned by a trust; Stoller’s mother was the 
beneficiary.  When  his  mother  died,  Stoller  became  the  sole 
beneficiary. The next  day,  he assigned  his beneficial interest 
to his daughter but reserved a “power of direction” for him‐
self. The “power of direction” gave Stoller certain rights, in‐
cluding  one  he  exercised  three  times:  the  right  to  obtain 
loans for himself that were secured by the property. 765 ILL. 
COMP. STAT. § 435/10 (defining “power of direction”). He also 
directed  the  trust  to  rent  out  the  property,  and  he  received 
the rental income. 
    In  December  2005,  Stoller  filed  for  bankruptcy.  None  of 
his  filings  mentioned  the  River  Forest  property.  A  question 
on one of the forms specifically asked him to “[l]ist all prop‐
erty  owned  by  another  person  that  [he]  [held]  or  con‐
trol[led].” Under penalty of perjury, he answered “none.” 
     B. Fraud Prosecution 
   Stoller  was  charged  with  two  counts  of  knowingly  and 
fraudulently  concealing  property  that  belonged  to  a  bank‐
ruptcy  estate,  see  18  U.S.C.  § 152(1),  and  seven  counts  of 
knowingly and fraudulently making a false statement, under 
penalty of perjury, in a bankruptcy proceeding, see 18 U.S.C. 
§ 152(3). Represented by an appointed lawyer, he pled guilty 
 No. 14‐3587                                                         3 

to  one  count  of  making  a  false  statement  (and  the  govern‐
ment dismissed the remaining counts). 
    Shortly  before  sentencing,  Stoller  considered  moving  to 
withdraw  his  plea  on  the  ground  that  he  was  not  mentally 
competent  when  he  entered  it.  His  lawyer—who  had  coun‐
seled  him  through  that  plea—withdrew,  and  a  new  lawyer 
was  appointed.  Sentencing  was  postponed  and  Stoller  was 
examined  by  Dr.  Robert  Heilbronner,  a  board‐certified  neu‐
ropsychologist  affiliated  with  Northwestern  University  and 
the  University  of  Chicago.  Dr.  Heilbronner  concluded  that 
Stoller  was  competent  to  plead  guilty.  After  providing  the 
district  judge  with  the  doctor’s  report,  Stoller’s  lawyer  told 
the judge that he would not move to withdraw Stoller’s plea 
on  competency  grounds.  He  did,  however,  move  to  with‐
draw the plea based on alleged defects in the plea colloquy. 
That  motion  was  denied  and  Stoller  was  sentenced  to  20 
months’ imprisonment. 
                          II. ANALYSIS 
    Represented by a new lawyer on appeal, Stoller repeated‐
ly urges his view that, under bankruptcy law, the River For‐
est property was not part of his estate. So, he argues, some of 
the  conduct  charged  in  the  indictment—namely,  failing  to 
disclose  the  River  Forest  property—is  not  a  crime,  and  the 
indictment  should  have  been  dismissed  as  defective.  That 
argument has an obvious flaw. Stoller answered “none” to a 
question that asked him about “all property,” not “all prop‐
erty that is part of your bankruptcy estate.” The indictment 
charged  him  with  knowingly  and  fraudulently  making  that 
false  statement  under  penalty  of  perjury,  which  is  a  federal 
offense. See 18 U.S.C. § 152(3). 
4                                                         No. 14‐3587 

    We  set  that  flaw  aside  because  Stoller  attacks  the  indict‐
ment on other grounds too, arguing the indictment was im‐
permissibly  brought  to  punish  him  for  his  vexatious  trade‐
mark  litigation.  See  United  States  v.  Batchelder,  442  U.S.  114, 
125  (1979)  (discretion  regarding  which  cases  to  prosecute  is 
“subject  to  constitutional  constraints”).  But  Stoller  pled 
guilty.  As  his  lawyer  conceded  at  oral  argument,  Stoller’s 
guilty plea, if valid, waived his current arguments. Gomez v. 
Berge, 434 F.3d 940, 942 (7th Cir. 2006) (guilty plea waives “all 
formal  defects  in  the  proceedings,  including  any  constitu‐
tional violations that occurred before the plea was entered”); 
United  States  v.  George,  403  F.3d  470,  472  (7th  Cir.  2005) 
(guilty plea  waives argument that indictment failed  to  state 
an offense). So Stoller attacks the validity of his plea, on sev‐
eral grounds.  
   “Our  review  is  deferential,  recognizing  that  the  district 
court  has  significant  discretion  in  accepting  or  rejecting 
guilty pleas. We reverse only for an abuse of that discretion.” 
United  States  v.  Hernandez‐Rivas,  513  F.3d  753,  759  (7th  Cir. 
2008).  Where  Stoller  attacks  his  plea  on  a  ground  not  pre‐
sented to the district court, we review for plain error. United 
States v. Burnside, 588 F.3d 511, 520 (7th Cir. 2009). 
     A. Plea Not Invalid Due to Coercion 
    On  appeal,  Stoller  argues  that  he  was  innocent.  His  ar‐
gument  is  that  he  could  not  have  “knowingly  and  fraudu‐
lently”  made  a  false  statement  because  his  bankruptcy  fil‐
ings were completed: (1) by his bankruptcy lawyer, without 
his knowledge; and, perhaps inconsistently, (2) in reliance on 
the advice of his bankruptcy lawyer. See United States v. Van 
Allen,  524  F.3d  814,  823  (7th  Cir.  2008)  (“[A]  lawyer’s  fully 
informed opinion that certain conduct is lawful (followed by 
 No. 14‐3587                                                         5 

conduct strictly in compliance with that opinion) can negate 
the  mental  state  required  for  some  crimes,  including 
fraud.”).  He  says  that  he  only  pled  guilty  because  his  first 
appointed  lawyer  coerced  him  into  doing  so,  by  promising 
that  if  he  pled  guilty  he  would  receive  probation  only—he 
would not go to prison. Stoller did not ask the district judge 
to  withdraw  his  plea  on  this  ground,  not  even  after  the  al‐
legedly  coercive  lawyer  was  replaced,  so  our  review  is  for 
plain error. 
    In the written plea agreement, and again during the plea 
hearing,  the  government  alleged  that  Stoller  had  acted 
“knowingly  and  fraudulently”  by  intentionally  concealing 
his interest in the River Forest property to protect it from his 
creditors. The judge asked Stoller whether he disagreed with 
anything  in  the  government’s  description  and  he  replied, 
“No, Judge.” In the written agreement, and again during the 
hearing,  Stoller  swore  that  his  plea  was  voluntary,  rather 
than coerced. The judge accepted Stoller’s plea.  
    Then,  at  his  sentencing  hearing,  while  not  under  oath, 
Stoller stated that he did not think he was guilty of anything 
and that his lawyer had coerced him into pleading guilty. He 
did  not  tell  the  district  judge  what  he  tells  us  on  appeal—
that his lawyer promised a probation‐only sentence. Instead, 
his  barebones  allegation  of  coercion  was  completely  unex‐
plained. See Nunez v. United States, 495 F.3d 544, 546 (7th Cir. 
2007)  (a  defendant  seeking  to  withdraw  a  plea  “cannot  ob‐
tain relief by the expedient of contradicting statements made 
freely under oath unless there is a compelling reason for the 
disparity”) (vacated on other grounds, 544 U.S. 911 (2008)). The 
judge  noted  that  Stoller’s  sentencing‐stage  statements  were 
inconsistent  with  his  prior  admission  of  guilt  under  oath. 
6                                                         No. 14‐3587 

The judge, who observed Stoller at both stages, credited the 
plea‐stage testimony and discredited the conclusory sentenc‐
ing‐stage  statements,  characterizing  the  latter  as  an  attempt 
to minimize his culpability. We defer to that credibility find‐
ing, Hernandez‐Rivas, 513 F.3d at 758, and find no plain error 
in  the  judge’s  acceptance  of  Stoller’s  plea (nor  in  her  failure 
to sua sponte vacate the plea as coerced). 
     B. Plea Not Invalid Due to Stoller’s Incompetency 
    A criminal defendant must be mentally competent at the 
time  he  enters  a  guilty  plea.  Burt  v.  Uchtman,  422  F.3d  557, 
564 (7th Cir. 2005). A defendant is competent if he has suffi‐
cient  “ability  to  consult  with  his  lawyer  with  a  reasonable 
degree  of  rational  understanding”  and  if  he  “has  a  rational 
as  well  as  factual  understanding  of  the  proceedings  against 
him.”  Id.  Stoller  argues  on  appeal  that  he  has  Alzheimer’s 
disease  and  dementia,  and  that  the  district  judge  erred  by 
not holding a hearing to determine whether Stoller was men‐
tally  competent  to  plead  guilty.  Because  Stoller  never  asked 
for such a hearing, he must show that the judge erred by not 
holding  one  sua  sponte.  Failing  to  sua  sponte  hold  a  compe‐
tency hearing violates due process if, but only if, “there is a 
bona  fide  doubt  that  arises  as  to  a  defendant’s  competency 
before trial.” United States v. Woodard, 744 F.3d 488, 493 (7th 
Cir. 2014); Burt, 422 F.3d at 564. We review the district court’s 
decision for an abuse of discretion. Woodard, 744 F.3d at 493; 
United States v. Morgano, 39 F.3d 1358, 1373 (7th Cir. 1994). 
   When  Stoller  sought  to  plead  guilty,  the  district  judge 
asked  his  lawyer  and  the  prosecutor  whether  they  had  any 
reason to question his competency; they both said “no”. The 
judge examined Stoller under oath for the explicit purpose of 
determining his competency. She asked him about his physi‐
 No. 14‐3587                                                                       7 

cal and mental health, living conditions, family, educational 
background,  and  interactions  with  his  lawyer.  Based  on 
those answers and his demeanor, the judge found him com‐
petent. At  that  point,  the  judge  had  no  indication  that  Stol‐
ler’s  competency  was  in  question,  so  she  did  not  abuse  her 
discretion by failing to hold a competency hearing at or be‐
fore that point. We consider next whether the judge abused 
her discretion by not sua sponte holding a hearing after Stol‐
ler’s  plea  was  accepted,  to  determine  whether  it  should  be 
vacated on competency grounds. 
   When Stoller considered moving to withdraw his plea on 
competency  grounds,  the  lawyer  who  had  counseled  him 
through  that  plea  withdrew  and  Stoller  was  given  a  new 
lawyer. The new lawyer had sentencing postponed, collected 
and analyzed medical records, and had Stoller examined by 
an  independent  psychologist,  Dr.  Heilbronner.  Dr.  Heil‐
bronner  concluded  that  Stoller  was  competent  to  plead 
guilty and expressed concern that Stoller may have been ex‐
aggerating his impairments.1 The lawyer provided Dr. Heil‐
bronner’s  report  to  the  judge  and  informed  her  that  he 
would not file a motion to withdraw Stoller’s plea on compe‐
tency grounds. Stoller did not ask to have a third lawyer ap‐
pointed.  At  this  point,  it  was  not  an  abuse  of  discretion  to 
conclude that there was not a bona fide doubt as to Stoller’s 
competency. 
  At sentencing, the district judge, who observed Stoller on 
multiple occasions, credited his contention that he had “de‐

                                                 
1  Stoller’s  appellate  briefs  rely  on  a  conclusory  affidavit  from  another 

doctor,  but  that  affidavit  was  not  presented  to  the  district  judge  so  she 
could not have abused her discretion by failing to rely on it. 
8                                                        No. 14‐3587 

mentia in the early stages,” but agreed with the psychologist 
that Stoller sought to minimize his culpability and manipu‐
late the  legal proceedings by exaggerating  his  impairments. 
Cf.  United  States  v.  Rainone,  32  F.3d  1203,  1207–08  (7th  Cir. 
2004) (noting that “senile dementia is a progressive disease” 
and  finding  no  clear  error  in  refusal  to  hold  competency 
hearing  despite  “early  signs  of  senile  dementia  of  the  Alz‐
heimer’s  type”).  Nothing  in  Stoller’s  briefs or  our  review  of 
the record convinces us that the judge abused her discretion 
by not holding, at any point, a hearing to determine whether 
Stoller was competent when he pled guilty. 
     C. Plea Not Invalid Due to Inadequate Colloquy 
    Though  Stoller  did  not  move  to  withdraw  his  plea  on 
competency  grounds,  he  did  move  to  withdraw  it  on  other 
grounds,  namely  that  the  plea  colloquy  conducted  by  the 
district judge failed to satisfy Federal Rule of Criminal Pro‐
cedure  11(b). A  defendant  does  not  have  “an  absolute  right 
to withdraw a plea,” United States v. Carroll, 412 F.3d 787, 792 
(7th Cir. 2005), but may do so if he “can show a fair and just 
reason  for  requesting  the  withdrawal.”  Fed.  R.  Crim.  P. 
11(d)(2)(B). We review the denial of a motion to withdraw a 
guilty plea for an abuse of discretion, and review any factual 
findings  underpinning  that  denial  for  clear  error.  United 
States v. Collins, 796 F.3d 829, 833–34 (7th Cir. 2015). 
   The federal rules require that “[b]efore the court accepts 
a plea of guilty,” the court “must address the defendant per‐
sonally  in  open  court.”  Fed.  R.  Crim.  P.  11(b).  During  that 
address, the court must “determine that the plea is voluntary 
and  did  not  result  from  force,  threats,  or  promises  (other 
than  promises  in  a  plea  agreement).”  Fed.  R.  Crim.  P. 
11(b)(2).  In  his  motion  to  withdraw  his  plea,  Stoller  argued 
 No. 14‐3587                                                       9 

that  the  judge  failed  to  determine  whether  any  improper 
promises had induced Stoller to plead guilty. The rules also 
require the judge to “inform the defendant of, and determine 
that  the  defendant  understands,”  fifteen  concepts  about  the 
defendant’s legal proceedings. Fed. R. Crim. P. 11(b)(1). Stol‐
ler  argued  that  the  district  judge  failed  to  mention,  and 
failed  to  ensure  that  Stoller  understood,  five  of  those  con‐
cepts: 
          the government’s right to use any statement 
           the  defendant  gives  under  oath  against  the 
           defendant  in  a  prosecution  for  perjury  or 
           false statement (Rule 11(b)(1)(A)); 
          the defendant’s right to persist in his plea of 
           not guilty (Rule 11(b)(1)(B)); 
          the  defendant’s  right  to  be  represented  by 
           counsel—and  if  necessary  have  the  court 
           appoint counsel—at trial and at every other 
           stage of the proceeding (Rule 11(b)(1)(D)); 
          the  defendant’s  right  to  be  protected  from 
           compelled        self‐incrimination        (Rule 
           11(b)(1)(E)); and 
          the court’s obligation, in determining a sen‐
           tence,  to  consider  possible  departures  un‐
           der  the  Sentencing  Guidelines  (Rule 
           11(b)(1)(M)). 
   The  use  of  Stoller’s  statements  in  a  prosecution  for  per‐
jury was not mentioned at all. The other listed concepts and 
the issue of improper promises were not explicitly addressed 
one  at  a  time,  but  each  can  reasonably  be  viewed  to  have 
been covered by the colloquy taken as a whole. The district 
10                                                        No. 14‐3587 

court was correct to note that we do not “mandate a specific 
format  or  dialogue  to  be  followed  in  a  Rule  11  hearing.” 
United  States  v.  Messino,  55  F.3d  1241,  1254  (7th  Cir.  1995). 
That said, we encourage district judges, prosecutors, and de‐
fense lawyers to protect not just the fairness of criminal pro‐
ceedings,  but  also  the  appearance  of  fairness  and  thorough‐
ness,  and  to  advance  judicial  economy,  by  using  a  checklist 
for Rule  11 colloquies. We have made this recommendation 
before.  United  States  v.  Polak,  573  F.3d  428,  432–33  (7th  Cir. 
2009)  (recommending  use  of  a  checklist  and  the  Federal  Ju‐
dicial Center’s Benchbook for U.S. District Court Judges). If a 
thorough model or checklist is used during the colloquy and 
consulted before the plea is accepted, errors and unnecessary 
subsequent proceedings can be avoided. 
    All  that  said,  as  the  Rule  itself  makes  clear,  a  deviation 
from the technical requirements “is harmless error if it does 
not  affect  substantial  rights.”  Fed.  R.  Crim.  P.  11(h).  “The 
harmlessness inquiry naturally should focus on whether the 
defendant’s  knowledge  and  comprehension  of  the  full  and 
correct information would have been likely to affect his will‐
ingness  to  plead  guilty.”  United  States  v.  Fernandez,  205  F.3d 
1020, 1024 (7th Cir. 2000) (internal quotation marks omitted). 
“If the defendant is fully apprised of his rights and the con‐
sequences of his actions, and he  knowingly and voluntarily 
enters  into  the  entire  contents  of  the  plea  agreement,  the 
hearing is proper.” Messino, 55 F.3d at 1254. In other words, 
“the defendant must show why the omission made a differ‐
ence to him.” United States v. Sura, 511 F.3d 654, 662 (7th Cir. 
2007).  
    Despite his obligation to demonstrate harm, Stoller’s mo‐
tion  to  withdraw  was  not  supported  by  any  evidence—not 
 No. 14‐3587                                                                 11 

even  an affidavit—tending  to  show  that he would not  have 
pled  guilty had  the colloquy checked all  of Rule 11’s boxes. 
Stoller’s  failure  would  have  justified  a  summary  denial  but 
the  district  judge  issued  a  thorough  written  opinion,  ad‐
dressing  Stoller’s  age  and  educational  background,  his  sub‐
stantial  experience  with  federal  litigation,  the  fact  that  he 
was  represented  by  an  experienced  attorney  when  he  pled 
guilty, the length and substance of the plea colloquy, and the 
detailed  written  plea  agreement  (which  contained  many  of 
the  admonitions  that  were  missing  from  the  colloquy,  and 
which Stoller said he reviewed in detail with his lawyer). See 
United  States  v.  Blalock,  321  F.3d  686,  688–89  (7th  Cir.  2003) 
(decision whether to permit withdrawal of plea should con‐
sider the totality of the circumstances). 
    The judge found that Stoller: (i) was not being prosecuted 
for  perjury  for  any  statement  made  at  his  plea  hearing;2  (ii) 
understood  the  judge  could  deviate  from  the  Guidelines’ 
recommendation;  (iii)  understood  his  rights  to  persist  in  a 
not‐guilty  plea,  to  be  represented  by  counsel,  and  to  avoid 
self‐incrimination; and (iv) entered his guilty plea voluntari‐
ly and not due to any improper promise. Nothing in Stoller’s 
briefs  or  our  review  of  the  record  reveals  a  clear  error  in 
these  findings.  Nor  did  the  judge  abuse  her  discretion  in 
concluding,  based  on  those  facts,  that  Stoller  was  fully  ap‐
prised of his rights and the consequences of his actions and 
any deficiencies in the colloquy were harmless. 


                                                 
2 As  the  government  argued,  if  Stoller  is  prosecuted  for  perjury  the 
proper  remedy  for  the  colloquy’s  defect  would  be  exclusion  in  the  per‐
jury  case  of  statements  made  during  the  colloquy  in  this  case.  United 
States v. Graves, 98 F.3d 258, 259 (7th Cir. 1996). 
12                                                      No. 14‐3587 

      D. Ineffective Assistance of Counsel 
    Sprinkled  throughout  Stoller’s  briefs  are  perfunctory 
challenges  to the constitutional  effectiveness of  his  appoint‐
ed  lawyers.  The  arguments  are  undeveloped  and  unsup‐
ported  by  any  evidence.  We  decline  to  review  these  “per‐
functory and undeveloped” arguments. United States v. Man‐
jarrez, 258 F.3d 618, 626 n.4 (7th Cir. 2001). “We also note that, 
should  [Stoller]  wish  to  pursue  his  ineffective  assistance 
claim in  earnest, such a claim is best  brought in  a  collateral 
proceeding under 28 U.S.C. § 2255.” United States v. Turcotte, 
405  F.3d  515,  537  (7th  Cir.  2005)  (finding  ineffective  assis‐
tance of counsel allegations “too sparse and unsupported to 
gain any traction” but noting such a claim could be brought 
in  a  subsequent  § 2255  proceeding);  see  Massaro  v.  United 
States, 538 U.S. 500, 504 (2003) (noting that “in most cases a 
motion  brought  under  § 2255  is  preferable  to  direct  appeal 
for deciding claims of ineffective‐assistance”). 
                       III. CONCLUSION 
      We AFFIRM Stoller’s conviction.